 

Exhibit 10.2

 

Original Issue Date: May 1, 2013 $280,000.00

 

 

GrowLife, INC.

 

OID SECURED BRIDGE NOTE DUE OCTOBER 31, 2013

 

This OID Secured Bridge Note of GrowLife, Inc., a Delaware corporation (the
“Company”), having its principal place of business at 20301 Ventura Blvd, Suite
126, Woodland Hills, California 91364 (this “Note”), is duly authorized and
validly issued.

 

FOR VALUE RECEIVED, the Company promises to pay to the order of GEMIINI MASTER
FUND, LTD., a Cayman Islands company, or its registered assigns (the “Holder”),
or shall have paid pursuant to the terms hereunder, on or before October 31,
2013 (the “Maturity Date”) or such earlier date as this Note is required or
permitted to be repaid as provided hereunder, the principal sum of $280,000.00.

 

This Note is subject to the following additional provisions:

 

Section 1. Definitions. For the purposes hereof, in addition to the terms
defined elsewhere in this Note (a) capitalized terms not otherwise defined
herein shall have the meanings set forth in the Purchase Agreement and (b) the
following terms shall have the following meanings:

 

“Bankruptcy Event” means any of the following events: (a) the Company or any
Subsidiary thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Subsidiary thereof; (b) there is commenced against the Company or
any Subsidiary thereof any such case or proceeding that is not dismissed within
60 days after commencement; (c) the Company or any Subsidiary thereof is
adjudicated insolvent or bankrupt or any order of relief or other order
approving any such case or proceeding is entered; (d) the Company or any
Subsidiary thereof suffers any appointment of any custodian or the like for it
or any substantial part of its property that is not discharged or stayed within
60 calendar days after such appointment; (e) the Company or any Subsidiary
thereof makes a general assignment for the benefit of creditors; (f) the Company
or any Subsidiary thereof calls a meeting of its creditors with a view to
arranging a composition, adjustment or restructuring of its debts; or (g) the
Company or any Subsidiary thereof, by any act or failure to act, expressly
indicates its consent to, approval of or acquiescence in any of the foregoing or
takes any corporate or other action for the purpose of effecting any of the
foregoing.

 

“Business Day” means any day except any Saturday, any Sunday, any day which
shall be a federal legal holiday in the United States or any day on which
banking institutions in the State of New York are authorized or required by law
or other governmental action to close.

 

“Change of Control Transaction” means the occurrence after the date hereof of
any of (i) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Securities
Exchange Act of 1934, as amended) of effective control (whether through legal or
beneficial ownership of capital stock of the Company, by contract or otherwise)
of in excess of 33% of the voting securities of the Company, or (ii) the Company
merges into or consolidates with any other entity, or any entity merges into or
consolidates with the Company and, after giving effect to such transaction, the
stockholders of the Company immediately prior to such transaction own less than
66% of the aggregate voting power of the Company or the successor entity of such
transaction, or (iii) the Company sells or transfers all or substantially all of
its assets to a third party and the stockholders of the Company immediately
prior to such transaction own less than 66% of the aggregate voting power of the
acquiring entity immediately after the transaction, or (iv) a replacement at one
time or within a three year period of more than one-half of the members of the
Company’s board of directors which is not approved by a majority of those
individuals who are members of the board of directors on the date hereof (or by
those individuals who are serving as members of the board of directors on any
date whose nomination to the board of directors was approved by a majority of
the members of the board of directors who are members on the date hereof), or
(v) the execution by the Company of an agreement to which the Company is a party
or by which it is bound, providing for any of the events set forth in clauses
(i) through (iv) above.

 

“Event of Default” shall have the meaning set forth in Section 5.

 

“Fundamental Transaction” means any Change of Control Transaction.

 

“Mandatory Default Amount” means the sum of (i) 120% of the outstanding
principal amount of this Note, plus 100% of accrued and unpaid interest hereon,
and (ii) all other amounts, costs, expenses and liquidated damages due in
respect of this Note.

 

“New York Courts” shall have the meaning set forth in Section 6(d).

 

“Original Issue Date” means the date of the issuance of this Note, regardless of
any transfers of any Note and regardless of the number of instruments which may
be issued to evidence this Note.

 

“Purchase Agreement” means that certain Securities Purchase Agreement, dated on
or about the date hereof, among the Company and the Holder, as amended, modified
or supplemented from time to time in accordance with its terms.

 

“Subsidiary” means any direct or indirect subsidiary of the Company currently
existing or formed or acquired after the date hereof.

 

Section 2. Default Interest; Prepayment.

 

a)               Interest Rate. Since this Note was originally issued at a
discount to the principal amount hereof, no interest shall accrue hereunder
unless and until an Event of Default occurs. After an Event of Default
hereunder, interest shall accrue daily on the outstanding principal amount of
this Note at a rate per annum equal to 18%.

 

b)               Prepayment. The Company may prepay or redeem any portion of the
principal amount of this Note without the prior written consent of the Holder.

 

Section 3. Negative Covenants. As long as any portion of this Note remains
outstanding, the Company shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly:

 

a)                    enter into, create, incur, assume, guarantee or suffer to
exist any indebtedness for borrowed money of any kind which indebtedness
matures, in whole or in part, on a date before the 60th day following the
Maturity Date; or

 

b)                    repay, repurchase or offer to repay, repurchase or
otherwise acquire any indebtedness for borrowed money or any indebtedness to any
current or former employees, officers or directors of the Company (other than
regularly scheduled principal and interest payments as such terms are in effect
as of the Closing date and disclosed in the Exchange Act Documents).

 

Section 5. Events of Default.

 

a)               “Event of Default” means, wherever used herein, any of the
following events (whatever the reason for such event and whether such event
shall be voluntary or involuntary or effected by operation of law or pursuant to
any judgment, decree or order of any court, or any order, rule or regulation of
any administrative or governmental body):

 

                                                                            
i.          any default in the payment of (A) the principal amount under this
Note, or (B) interest, liquidated damages and other amounts owing under this
Note as and when the same shall become due and payable (whether on the Maturity
Date or by acceleration or otherwise) which default is not cured within 3
business days;

 

                                                                          
ii.          the Company shall fail to observe or perform any other covenant or
agreement contained in this Note which failure is not cured, if possible to
cure, within 30 days after notice of such failure is delivered by the Holder or
after the Company has become or should have become aware of such failure,
whichever is earlier;

 

                                                                        
iii.          a default or event of default (subject to any grace or cure period
provided in the applicable agreement, document or instrument) shall occur under
(A) the Purchase Agreement or Warrant or (B) any other material agreement,
lease, document or instrument to which the Company or any Subsidiary is
obligated (and not otherwise covered below);

 

                                                                        
iv.          the Company or any Subsidiary shall be subject to a Bankruptcy
Event;

 

                                                                          
v.          the Company or any Subsidiary shall default on any of its
obligations under any mortgage, credit agreement or other facility, indenture
agreement, factoring agreement or other instrument under which there may be
issued, or by which there may be secured or evidenced, any indebtedness for
borrowed money or money due under any long term leasing or factoring arrangement
that (a) involves an obligation greater than $10,000, whether such indebtedness
now exists or shall hereafter be created, and (b) results in such indebtedness
becoming or being declared due and payable prior to the date on which it would
otherwise become due and payable;

 

                                                                        
vi.          the Company shall be a party to any Change of Control Transaction
or shall agree to sell or dispose of all or in excess of 33% of its assets in
one transaction or a series of related transactions (whether or not such sale
would constitute a Change of Control Transaction);

 

                                                                      
vii.          any monetary judgment, writ or similar final process shall be
entered or filed against the Company, any Subsidiary or any of their respective
properties or other assets for more than $10,000, and such judgment, writ or
similar final process shall remain unvacated, unbonded or unstayed for a period
of 45 calendar days; or

 

                                                                    
viii.          any Event of Default under any of the Company’s 6% Senior Secured
Convertible Notes.

 

b)               Remedies Upon Event of Default. If any Event of Default occurs,
the outstanding principal amount of this Note, plus accrued but unpaid interest,
liquidated damages and other amounts owing in respect thereof through the date
of acceleration, shall become, at the Holder’s election, immediately due and
payable in cash at the Mandatory Default Amount. After the occurrence and during
the continuance of any Event of Default, the interest rate on this Note shall
accrue at an interest rate equal to the lesser of 18% per annum or the maximum
rate permitted under applicable law. In connection with such acceleration
described herein, the Holder need not provide, and the Company hereby waives,
any presentment, demand, protest or other notice of any kind, and the Holder may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law.

 

Section 6. Miscellaneous.

 

a)               Notices. Any and all notices or other communications or
deliveries to be provided by the Holder hereunder, shall be in writing and
delivered personally, by facsimile, by email or sent by a nationally recognized
overnight courier service, addressed to the Company, at the address set forth
above, or such other facsimile number, email or address as the Company may
specify for such purpose by notice to the Holder delivered in accordance with
this Section. Any and all notices or other communications or deliveries to be
provided by the Company hereunder shall be in writing and delivered personally,
by facsimile, by email or sent by a nationally recognized overnight courier
service addressed to each Holder at the facsimile number or address of the
Holder appearing on the books of the Company, or if no such facsimile number,
email or address appears, at the principal place of business of the Holder. Any
notice or other communication or deliveries hereunder shall be deemed given and
effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile or email at the facsimile number or
email address specified to such party prior to 8:30 p.m. (New York City time),
(ii) the date immediately following the date of transmission, if such notice or
communication is delivered via facsimile or email at the facsimile number or
email address specified to such party between 8:30 p.m. (New York City time) and
11:59 p.m. (New York City time) on any date, (iii) the second Business Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as set forth in the Purchase Agreement.

 

b)               Absolute Obligation. Except as expressly provided herein, no
provision of this Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of, liquidated damages
and accrued interest, as applicable, on this Note at the time, place, and rate,
and in the coin or currency, herein prescribed. This Note is a direct debt
obligation of the Company.

 

c)               Lost or Mutilated Note. If this Note shall be mutilated, lost,
stolen or destroyed, the Company shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Note, or in lieu of or in
substitution for a lost, stolen or destroyed Note, a new Note for the principal
amount of this Note so mutilated, lost, stolen or destroyed, but only upon
receipt of evidence of such loss, theft or destruction of such Note, and of the
ownership hereof, reasonably satisfactory to the Company, as well as an
affidavit and indemnification agreement in form and substance reasonably
acceptable to the Company.

 

d)               Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Note shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflict of laws thereof. Each party
agrees that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by this Note, the Purchase Agreement or
Warrant (whether brought against a party hereto or its respective affiliates,
directors, officers, shareholders, employees or agents) shall be commenced in
the state and federal courts sitting in the City of New York, Borough of
Manhattan (the “New York Courts”). Each party hereto hereby irrevocably submits
to the exclusive jurisdiction of the New York Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of this
Note or the Purchase Agreement), and hereby irrevocably waives, and agrees not
to assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of such New York Courts, or such New York Courts are
improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Note and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any other manner permitted by applicable law. Each
party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated hereby.
If either party shall commence an action or proceeding to enforce any provisions
of this Note, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorney’s fees and other costs and
expenses reasonably incurred in the investigation, preparation and prosecution
of such action or proceeding.

 

e)               Waiver; Amendments. Any waiver by the Company or the Holder of
a breach of any provision of this Note shall not operate as or be construed to
be a waiver of any other breach of such provision or of any breach of any other
provision of this Note. The failure of the Company or the Holder to insist upon
strict adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note. Any waiver by the
Company or the Holder must be in writing. This Note shall not be directly or
indirectly effectively modified or amended without the prior written consent of
the Holder.

 

f)                Successors and Assigns. This Note may be assigned by the
Holder with the prior written consent of the Company. This Note may not be
assigned by the Company, except to a successor in the event of a Fundamental
Transaction. This Note shall be binding on and inure to the benefit of the
parties thereto and their respective successors and assigns.

 

g)               Severability. If any provision of this Note is invalid, illegal
or unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any person or entity or circumstance, it shall
nevertheless remain applicable to all other persons, entities and circumstances.

 

h)               Next Business Day. Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day.

 

i)                Headings. The headings contained herein are for convenience
only, do not constitute a part of this Note and shall not be deemed to limit or
affect any of the provisions hereof.

 

j)                Assumption.  Any successor to the Company or any surviving
entity in a Fundamental Transaction shall (i) assume, prior to such Fundamental
Transaction, all of the obligations of the Company under this Note, the Purchase
Agreement and Warrant pursuant to written agreements in form and substance
satisfactory to the Holder (such approval not to be unreasonably withheld or
delayed) and (ii) issue to the Holder a new Note of such successor entity
evidenced by a written instrument substantially similar in form and substance to
this Note, including, without limitation, having a principal amount and interest
rate equal to the principal amount and the interest rate of this Note and having
similar ranking to this Note, which shall be satisfactory to the Holder (any
such approval not to be unreasonably withheld or delayed).  The provisions of
this Section shall apply similarly and equally to successive Fundamental
Transactions and shall be applied without regard to any limitations of this
Note.

 

k)               No Usury. To the fullest extent permitted by law, the Company
agrees not to insist upon or plead or in any manner whatsoever claim, and shall
resist any and all efforts to be compelled to take the benefit or advantage of,
usury laws wherever enacted, in force at the time of execution of this Note or
hereafter, in connection with any action that may be brought by the Holder in
order to enforce any right or remedy under this Note or other Transaction
Documents. Notwithstanding any provision to the contrary contained herein, it is
expressly agreed and provided that the total liability of the Company under this
Note for payments in the nature of interest shall not exceed the maximum lawful
interest rate authorized under applicable law. If the effective interest rate
otherwise applicable under this Note exceeds such maximum lawful interest rate,
then such applicable interest rate shall be reduced so as not to exceed such
maximum lawful interest rate.

 

l)                Secured. All obligations hereunder are secured by a security
interest in all assets of the Company and its Subsidiaries pursuant to the
Purchase Agreement.

 

*********************

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.

 

 

GrowLife, INC.

 

 

By:__________________________________________

Name:

Title:

 

   

 

 

